DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calapodescu et al (US 2017/0300565 A1) in view of Rubio et al (US 8,620,079 B1).
As to claims 1 and 6, Calapodescu teaches a processor implemented method for extracting relevant sections from a plurality of documents, comprising:
(a)    receiving an input document from a user (see [0040]);
(b)    converting, by a convertor module (202), the input document to a standard text file (see [0040] – preprocessing the document using optical character recognition to extract text.);
(c)    classifying, the standard text file to obtain a labelled text file associated with at least one of a cluster from a plurality of clusters (see [0043]  and [0051] - entities may each be labeled according to one of a predefined set of entity classes and organized into clusters.);
(d)    extracting, by an entity extraction module (204), from the labelled text file to obtain a plurality of relevant entities associated with the at least one of a cluster from the plurality of clusters (see [0043] – entity extraction);
(see [0044] -  Tokenizing is recognized as the claimed annotating because of the tagging of text split into tokens.);
(f)    identifying, by a sectioning module (206), a plurality of section boundaries to obtain a sectioned data (see [0042] – segment the document into sections based on document structure.); and
(g) extracting, by the entity extraction module (204), relevant sections of the plurality of
Documents (see [0043]).
Calapodescu fails to explicitly recite wherein the sectioned data comprises a plurality of relationship associated with set of relevant entities; and extracting based on the plurality of relationship associated with the set of relevant entities.
However, Rubio teaches wherein the sectioned data comprises a plurality of relationship associated with set of relevant entities (see column 4, lines 37-52 – the blocks are recognized as the sectioned data and the tokens are recognized as the entities.  It is determined how well a toke or tokens in a block match a token or tokens in a second block of text.); and extracting based on the plurality of relationship associated with the set of relevant entities (see column 3, lines 30-47 – Extracting data from a document based on token confidence between blocks of text.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Calapodescu to incorporate the information extraction from documents as taught by Rubio for the purpose of increasing the efficiency and accuracy with which data is extracted from digital documents by determining where blocks of text start and end (see Rubio column 2, lines 38-61).
As to claims 2 and 7, Calapodescu teaches wherein format of the input document is at least one of a word, a Portable Document Format (PDF), a text, a Rich Text Format (RTF) (see [0003]).
As to claims 3 and 8, Calapodescu teaches wherein the plurality of clusters is obtained based on at least one of a type, a domain and a content distribution of the document (see [0042]).
As to claims 4 and 9, Calapodescu and Rubio teach wherein the plurality of section boundaries are identified based on the annotated enriched text file, a linguistic, a semantic and a plurality of domain specific features (see Calapodescu [0042] and Rubio column 2, lines 38-61).
(see column 4, lines 37-52).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/             Primary Examiner, Art Unit 2161